Citation Nr: 0323466	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from June 1988 to September 
1988 and from December 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the veteran was scheduled to present 
testimony at the RO before a hearing officer in July 2001, 
September 2001, October 2001, March 2002, April 2002, and 
February 2003.  However, the record contains evidence showing 
that the veteran either postponed or canceled the scheduled 
hearings.  Additionally, the veteran was scheduled to present 
testimony at the RO before a traveling Veteran's Law Judge 
(VLJ) in June 2003.  However, he also canceled this hearing.  
As the record does not contain further indication that the 
veteran or his representative have requested additional 
hearings, the Board deems the veteran's requests for RO and 
VLJ hearings to be withdrawn.  See 38 C.F.R. § 20.700-20.704 
(2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has not been diagnosed with PTSD, which has 
been attributed to a verified in-service stressor.

3.  The veteran did not engage in combat.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that the 
record reflects the VA has made every effort to notify both 
the veteran and his representative of the evidence needed to 
prove the claim on appeal via the August 2000 rating 
decision, the March 2001 statement of the case, the January 
2002 supplemental statement of the case, and May 2003 RO 
correspondence.  Specifically, the veteran and his 
representative have been informed that service connection may 
be granted for diseases which were incurred in or aggravated 
by active service, which became manifest to a compensable 
degree within a year from service discharge if within the 
list of presumptive diseases, or which are proximately due or 
the result of a service connected disease or injury.  
Additionally, via March 2001 and May 2003 RO correspondence, 
the veteran and his representative were given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  In addition, 
in a July 2001 RO letter, the RO requested the veteran to 
submit a complete, detailed description of his alleged 
stressors, including the dates and places the incidents 
occurred, the unit(s) to which he was assigned at the time, 
and the names of any individuals who were injured or killed 
during the incidents, and reports from health care providers 
who had treated the veteran for PTSD.  May 2003 RO 
correspondence also requested the veteran to furnish the 
dates and names of all health care providers who have treated 
him for his PTSD.  However, no response with respect to the 
stressor information requested or as to the names of any 
additional treating health care provider is of record.  As 
such, the Board finds that the notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical and personnel records, and all available 
medical records from private and VA health care providers, 
have been obtained and associated with the claims file.  
Although he has been given the opportunity to identify 
additional sources of treatment/records and to submit 
additional evidence, including in the March 2001 and May 2003 
RO letters, thus far, the veteran and/or his representative 
have not identified any additional evidence which the veteran 
desires the VA to assist him in obtaining.  Furthermore, the 
appellant was given the opportunity to present testimony 
during various scheduled RO and VLJ hearings, but such 
hearings have been either postponed or canceled by the 
veteran, as described above.  As well, the veteran has been 
examined by VA in August 1998 and August 2001.  Thus, the 
Board finds that the VA's duty to assist the veteran has been 
fulfilled as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

For the foregoing reasons, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statue.

In this case, the veteran seeks service connection for PTSD.  
The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended twice in the recent past.  The first amendment, 
which became effective March 7, 1997, serves primarily to 
codify the Court's decision in Cohen v. Brown, 10 Vet. App. 
138 (1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  The second amendment, 
which became effective March 7, 2002, addresses the type of 
evidence that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault. 

In this case, the veteran submitted his claim of service 
connection for PTSD in February 2000, which was after the 
first amendment became effective in March 7, 1997.  As well, 
the Board notes that, given that the veteran is not claiming 
that he developed PTSD from a personal assault, the second 
amendment effective March 7, 2002 does not substantively 
affect the veteran's claim.  Therefore, any failure on the 
part of the RO to notify the veteran of any changes in the 
law and/or to evaluate the claim under both the former and 
revised regulations constitutes harmless error.  The January 
2002 supplemental statement of the case appears to include 
the new version of 38 C.F.R. § 3.304(f).  Thus, remanding  
the case to the RO for further consideration would serve to 
further delay resolution of the claim with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).

Effective as of March 7, 1997, the provisions of 38 C.F.R. § 
3.304(f) were amended to reflect the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
See 64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).  See also 38 U.S.C.A. § 1154(b).

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the veteran essentially contends that he 
developed PTSD as a result of his active service.  However, 
he has not provided specific information as to the stressors 
which he believes led to his PTSD, and the record does not 
contain medical evidence diagnosing the condition in accord 
with 38 C.F.R. § 4.125(a).

Specifically, private medical records dated from 1995 to 2000 
describe the treatment the veteran has received for various 
health problems, including gastroenteritis, sinusitis, muscle 
spasms and major depression.  However, these records are 
negative for a diagnosis of PTSD.  Furthermore, an August 
1998 VA neuropsychological examination report shows that the 
impression was deferred as there was not enough reliable 
information available for an appropriate diagnosis; the 
possibility of emotional disturbances could not be definitely 
ruled out and psychiatric assessment was recommended.  An 
August 1998 VA mental examination report notes no specific 
mental disorder was found.  And, an August 2001 VA PTSD 
examination report indicates the veteran was diagnosed with 
dysthymia. 

Upon a review of the record, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all evidence 
necessary for the equitable disposition of that claim.  As 
well, the Board finds that the preponderance of the evidence 
presently of record is against an award of service connection 
for PTSD. 

Specifically, the evidence does not show, and the veteran 
does not contend, that he engaged in combat against the enemy 
during his period of active service, and thus, the combat 
veteran presumptions are not for application in this case.  
The veteran's DD-214 and/or personnel records do not reflect 
that he engaged in combat during his active service, as well 
as fail to show that he received commendations or awards such 
as the Combat Infantryman Badge, Purple Heart, or similar 
citation, typically awarded primarily or exclusively for 
circumstances relating to combat.  See VAOPGCPREC 12-99.

Additionally, in a July 2001 RO letter, the RO requested the 
veteran to submit a complete, detailed description of his 
alleged stressors, including the dates and places the 
incidents occurred, the unit(s) to which he was assigned at 
the time, and the names of any individuals who were injured 
or killed during the incidents, and reports from health care 
providers who had treated the veteran for PTSD.  And, May 
2003 RO correspondence also requested the veteran to furnish 
the dates and names of all health care providers who have 
treated him for his PTSD.  However, no response with respect 
to the stressor information requested or as to the names of 
any additional treating health care provider is of record.  

Lastly, and more importantly, even if the veteran's stressor 
could be verified, the veteran's claim still fails as the 
medical evidence of record does not include a diagnosis of 
PTSD which meets the requirements of 38 C.F.R. § 3.304(f).  
Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and he has not been diagnosed with 
PTSD, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.


ORDER

Service connection for PTSD is denied.




REMAND

As noted above, pursuant to the VCAA, VA first has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate his claim for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the Board finds that the 
VA's redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue of entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes.  
For the below described reasons, the case is remanded to the 
RO for additional development. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue of entitlement to a permanent and 
total disability rating for nonservice-
connected disability pension purposes.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since his 
discharge from service to the present for 
the disorders which reportedly entitle 
him to a permanent and total disability 
rating for pension purposes.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to any 
dates of treatment at any VA medical 
facility for the disorders which 
reportedly entitle him to a permanent and 
total disability rating for pension 
purposes.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The veteran should be afforded a 
comprehensive VA examination in order 
to ascertain the veteran's entitlement 
to a permanent and total disability 
rating for nonservice-connected 
disability pension purposes.  
Specifically, the examination should 
ascertain the nature and severity of 
all clinically identified disorders, 
including but not limited to, the 
reported lumbar disorder, right patella 
disorder, psychiatric disorders, high 
blood pressure, cephalgia, obesity, and 
vitreous floater, per the January 2002 
rating decision.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to the 
examination.  The examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed 
the claims folder.  All indicated tests 
which are required to evaluate the 
veteran's various disorders under the 
applicable rating criteria are to be 
performed and the examiner should 
review the results of any testing prior 
to completion of the report.  
Specifically, the examiner should 
describe the level of disability 
attributable to each of the medical 
conditions found on examination.  
Additionally, the examiner should give 
a full description of any limitation of 
activity imposed by each of the 
veteran's disorders and express 
opinions as to whether the conditions 
are permanent, and the degree of 
interference with the veteran's ability 
to obtain and maintain gainful 
employment caused by each disorder 
identified on examination. The examiner 
should also state whether the veteran's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.  The examiner must provide a 
complete rationale for all conclusions 
reached.

5.  The veteran's disorders which 
reportedly entitle him to a permanent and 
total disability rating for pension 
purposes should be rated and combined 
under the combined ratings table of the 
VA Schedule for Rating Schedule (Rating 
Schedule), per 38 C.F.R. § 4.25 (2002).  
The RO should then consider whether the 
"average person" test provided under 
38 U.S.C.A. § 1502 (a)(1) (West 2002) and 
38 C.F.R. § 4.15 (2002) is applicable.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the claim of 
entitlement to a permanent and total 
disability rating for nonservice-
connected disability pension purposes, 
taking into consideration 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340-
3.420, 4.15-4.17, 4.25.

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



